Citation Nr: 1039802	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-19 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1978 to August 
1980.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a September 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the Veteran's claim for service connection for PTSD.

The record shows that the Veteran has been diagnosed with various 
acquired psychiatric disorders, including PTSD, although his 
initial claim requested service connection solely for PTSD.  The 
Board will review the Veteran's claim for service connection for 
PTSD as encompassing all psychiatric disorders evident in the 
record, pursuant to the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009) (holding that the scope of a mental health 
disability claim includes any mental health disability that could 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with an acquired psychiatric 
disorder, to include PTSD.

2.  There is no competent or credible evidence of a link between 
the Veteran's current psychiatric disorders, including PTSD, and 
his military service, nor is there credible evidence of a history 
of a chronic acquired psychiatric disorder, or PTSD, during 
service or continuity of symptomatology of such a disorder after 
his service. 




CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 
3.159, 3.303, 3.304, 4.9, 4.127 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty 
to notify was accomplished by way of the VCAA letters from the 
agency of original jurisdiction (AOJ) to the Veteran dated in 
March and June 2007.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about 
the information and evidence not of record that was necessary to 
substantiate his claims for service connection for an acquired 
psychiatric disorder, including PTSD; (2) informing him about the 
information and evidence VA would seek to provide; and (3) 
informing him about the information and evidence that he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Furthermore, the March 2007 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an effective 
date, which are assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
Veteran has received all required notice in this case, such that 
there is no error in the content of his VCAA notice.  

With regards to the timing of his VCAA notice, the Board observes 
that the AOJ issued all required VCAA notice prior to the 
September 2007 rating decision on appeal.  Mayfield v. Nicholson, 
444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 
18 Vet. App. at 120.  Thus, there is no timing error.  

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support his claim.  See 38 U.S.C.A. § 
5103A.  The AOJ has secured the Veteran's service treatment 
records (STRs), certain service personnel records (SPRs), and VA 
medical treatment records.  The Veteran has submitted personal 
statements.  The Veteran has not identified further relevant 
private or government medical records for VA to obtain.  
Therefore, the Board concludes that the duty to assist the 
Veteran in gathering information to advance his claim has been 
met.

The Board acknowledges VA's duty to assist thus includes the 
responsibility to obtain any relevant records from the Social 
Security Administration (SSA).  38 U.S.C.A. § 5103A(c)(3); Voerth 
v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  In this respect, there is some evidence that 
the Veteran has been receiving benefits from "SS disability" 
due to an amnestic disorder due to head trauma.  It was further 
reported that the Veteran was hit in the head with a baseball bat 
in 1992.  See the VA medical treatment records dated in February, 
March and November 2005.  However, there is no indication these 
records would be in any way pertinent to the current claim at 
issue.  VA is not required to search for evidence, which even if 
obtained, would make no difference in the result.  Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  See also Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (declining to require strict adherence to 
technical requirements and impose additional burdens on VA when 
there was no benefit flowing to the claimant).  In particular, 
the Federal Circuit Court recently held that VA is required only 
to obtain SSA records when they may be relevant to the claim.  
See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Consequently, 
with no evidence that any SSA disability benefits are relevant to 
the claims being denied, further efforts to obtain these SSA 
records are not warranted.  Therefore, the Board is satisfied 
that all relevant evidence identified by the Veteran has been 
secured.  38 U.S.C.A. § 5103A.  

The Board notes that no medical examination has been conducted or 
medical opinion obtained with respect to the Veteran's service 
connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  However, the standards of McLendon are not met in 
this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 
(2006), in a disability compensation (service connection) claim, 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  The record contains evidence of current 
diagnoses of, and treatment for, acquired psychiatric disorders, 
including PTSD.  However, the Veteran has not presented competent 
or credible evidence of a link between his service and any 
current acquired psychiatric disorder such that a VA psychiatric 
examination is required.  Nor has he presented evidence that such 
a disorder began during his service.  In fact, the competent 
evidence is against a link between any current acquired 
psychiatric disorder and his service.  As service and post-
service medical records provide no basis to grant the claims, and 
in fact provide evidence against his claims, the Board finds no 
basis for a VA examination or medical opinion to be obtained.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

The establishment of service connection for PTSD requires:  (1) 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

If VA determines that the Veteran did not engage in combat with 
the enemy, or that the alleged stressor does not involve combat, 
her lay testimony, by itself, is insufficient to establish the 
occurrence of the alleged stressor.  38 U.S.C.A. § 1154(b).  
Instead, the record must contain credible supporting evidence 
that corroborates her testimony or statements.  Cohen, 10 Vet. 
App. at 137, 145.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held that a Veteran must show "(1) 
that a condition was 'noted' during service, (2) with evidence of 
post-service continuity of the same symptomatology, and (3) 
medical or lay evidence of a nexus between the present disability 
and the post-service symptomatology."  Barr, 21 Vet. App. at 
307.  Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question, that is, 
whether the relationship and disability are capable of lay 
observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity 
of symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Competent medical evidence may also mean statements conveying 
sound medical principles found in medical treatises.  It also 
includes statements contained in authoritative writings, such as 
medical and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal 
Circuit Court recently held that lay evidence, when competent, 
can establish a nexus between the Veteran's disability and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  See id. at 1316.  
Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when:  (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would not 
be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Governing Laws and Regulations for Service Connection for PTSD

The establishment of service connection for PTSD requires:  (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is not required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304(f).

If the evidence establishes the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. 
West, 11 Vet. App. 353 (1998) (the Board must make a specific 
finding as to whether the Veteran engaged in combat).

Conversely, if VA determines the Veteran did not engage in combat 
with the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  That said, corroboration of every detail of a claimed 
stressor, including his personal participation, is not required; 
rather, he only needs to offer independent evidence of a 
stressful event that is sufficient to imply his personal 
exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence 
of a nexus between the claimed in-service stressor and the 
current disability.  Just because, however, a physician or other 
health professional accepted an appellant's description of his 
military experiences as credible and diagnosed him as suffering 
from PTSD does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) and 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  In this regard, 
a medical provider cannot generally provide supporting evidence 
that a claimed in-service event actually occurred based on a 
post-service medical examination.  Moreau, 9 Vet. App. at 395-96.  

On July 13, 2010, VA recently amended its regulations governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  This revision adds to the types of 
PTSD claims that VA will accept through credible lay testimony 
alone as being sufficient to establish occurrence of an in-
service stressor without undertaking further development to 
verify the Veteran's account.  The primary effect of the 
amendment of 38 C.F.R. § 3.304(f) is the elimination of the 
requirement for corroborating evidence of a claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity."  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that 
the Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of 
this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the Veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

See 75 Fed. Reg. 39,843 - 39,852 (July 13, 2010) (to be codified 
at 38 C.F.R. § 3.304(f)(3).  

As to the effective date of this amendment, the new provisions 
apply to applications for service connection for PTSD that:  (1) 
are received by VA on or after July 13, 2010; (2) were received 
by VA before July 13, 2010 but have not been decided by a VA 
regional office as of July 13, 2010; (3) are appealed to the 
Board of Veterans' Appeals (Board) on or after July 13, 2010; (4) 
were appealed to the Board before July 13, 2010 but have not been 
decided by the Board as of July 13, 2010; or (5) are pending 
before VA on or after July 13, 2010 because the United States 
Court of Appeals for Veterans Claims vacated a Board decision on 
an application and remanded it for readjudication.  See 75 Fed. 
Reg. 39,843 (July 13, 2010) (codified at 38 C.F.R. 
§ 3.304(f)(3)).

When, however, there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for an Acquired Psychiatric 
Disorder, to Include PTSD

The Veteran has argued that he experiences a current acquired 
psychiatric disorder due to the death of his grandmother during 
service, and the fact that he was prohibited from attending her 
funeral.  See the Veteran's November 2007 statement, and July 
2008 substantive appeal (VA Form 9).  He has indicated that after 
this event his mental health declined and he was subsequently 
released from active duty service.  Id.  The issues of service 
connection for PTSD and for an acquired psychiatric disorder 
present similar issues of law and fact, such that the Board will 
address both theories of entitlement together.   

The first, and perhaps most fundamental, requirement for any 
service-connection claim is proof the Veteran currently has the 
claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.  Concerning this, the Veteran has been diagnosed 
with amnestic disorder and PTSD, a mood disorder due to TBI 
(traumatic brain injury), depression, and anxiety.  See the 
February and March 2005, and March 2007 VA medical treatment 
records.  Therefore, the Board concludes that the Veteran 
currently experiences an acquired psychiatric disorder. 

As stated previously, the Veteran has argued that his PTSD is due 
to being unable to return home to attend the funeral of his 
grandmother (his father's mother).  See the Veteran's statement 
of November 2007, and July 2008 VA Form 9.  The death of a family 
member due to illness is not considered a combat-related event; 
furthermore, the Veteran has not been issued any medals which 
might serve to show combat experience, nor do his service 
personnel records (SPRS) show any evidence that he experienced or 
was exposed to combat.  As such, the Veteran is not granted the 
combat presumption regarding his contention.  38 U.S.C.A. § 1154; 
38 C.F.R. § 3.304(f).  The Veteran's alleged stressor also does 
not involve "fear of hostile military or terrorist activity," 
as contemplated by the amended regulation.  38 C.F.R. 
§ 3.304(f)(3).  Therefore, none of the alleged stressors fit 
within the parameters of the regulation governing fear of hostile 
military or terrorist activity, and his claim cannot be granted 
on this basis.  Consequently, his lay testimony alone is not 
sufficient for purposes of establishing the occurrence of the 
alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
a case, there must be evidence to corroborate the Veteran's 
statements regarding his PTSD stressors.  Cohen, 10 Vet. App. at 
143; Moreau, 9 Vet. App. at 395.  

The Veteran has provided VA with the funeral service program from 
his grandmother's funeral, dated in October 1978, during his 
military service.  As such, the Board concedes that the Veteran's 
stressor event, as a potential cause of his current PTSD or other 
acquired psychiatric disorder, is considered corroborated.

Consequently, the determinative issue is whether the Veteran's 
current psychiatric disorder is attributable to the Veteran's 
military service, including as due to the death of his 
grandmother during his service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service."); see also 38 C.F.R. 
§ 3.304(f).  See, also, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Veteran has argued that he developed an acquired psychiatric 
disorder after the death of his grandmother, and that his work 
performance subsequently declined.  See the Veteran's November 
2007 stressor statement.  He has alleged that the service 
department's failure to address his mental health issues led to 
him being released from service.  Id.; see also the VA medical 
treatment records dated in February and March 2005, and February 
2007.  The funeral program submitted by the Veteran indicates 
that the funeral for his grandmother occurred in October 1978, 
indicating that her death occurred sometime within the first 
month of his military service.  The Veteran was provided with a 
psychiatric examination during his service in July 1980, notably 
after the death of his grandmother and during the alleged onset 
of the Veteran's acquired psychiatric disorder, according to the 
history provided by the Veteran.  At the time, the examiner found 
no mental disorder.  The examination report further documents 
that the Veteran was found to exhibit with: normal behavior, 
fully alert, clear thinking process, normal thought content, and 
good memory.  Additionally, the Veteran's separation examination 
conducted shortly thereafter, also in July 1980, concluded that 
the Veteran psyche was normal.  Finally, the Veteran signed a 
report of medical history wherein he denied experiencing:  
trouble sleeping, depression or excessive worry, low of memory or 
amnesia, or nervous trouble of any sort.  The Veteran's medical 
STRs were generated with a view towards ascertaining his then-
state of physical and mental fitness; they are akin to statements 
of diagnosis and treatment and are of increased probative value.  
See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, 
such as the Veteran's service treatment records, has greater 
probative value than reported history).  Thus, his STRs, as a 
whole, provide evidence against a finding of a chronic acquired 
psychiatric disorder, or diagnosis of PTSD, during the Veteran's 
military service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
494-97; see also 38 C.F.R. § 3.304(f)(1) (service connection for 
PTSD may be granted if the record establishes a diagnosis of PTSD 
during service).  

As noted above, the Veteran has indicated that his psychiatric 
disorder began due to the fact that he was not allowed to attend 
the funeral of his grandmother.  He has also indicated that a 
prison psychiatrist indicated to him that his PTSD was related to 
his service, but has not provided sufficient information for VA 
to obtain such records to corroborate the Veteran's account, or 
to assess the weight of such an opinion.  See the VA medical 
treatment record dated in February 2006.  There is no evidence 
presented that the Veteran has the requisite training or 
experience necessary to render him competent to make such a 
determination.  See Layno, at 469; see also 38 C.F.R. 
§ 3.159(a)(1).  However, the Veteran may submit evidence of the 
development of psychiatric symptomatology which was later 
diagnosed as an acquired psychiatric disorder.  Savage, 10 Vet. 
App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  As such, the Veteran has provided some lay 
evidence that his current acquired psychiatric disorder, 
including PTSD, is related to his service.  

Specifically, the Veteran has alleged that his grandmother died 
and his work performance declined, and he began to receive 
administrative sanctions.  See the Veteran's November 2007 
statement.  The Veteran has given slightly different statements 
to his VA physicians.  During treatment in February 2005, the 
Veteran indicated that he had returned from Germany at the time 
his grandmother was dying, but returned and she died shortly 
thereafter.  After this, his "Article 15's began" and he was 
subsequently discharged.  See the February 2005, and February 
2007 VA medical treatment records, and the Veteran's November 
2007 statement.  The Veteran has indicated that he believes that 
if his mental problems had been addressed he could have stayed in 
the service.  See the VA medical treatment record from March 
2005, and the Veteran's November 2007 statement. 

In essence, the Veteran's argument is that he began to experience 
an acquired psychiatric disorder the time of his grandmother's 
death, and he was subsequently discharged.  This is contradicted 
by the Veteran's own evidence, which indicates that his 
grandmother funeral occurred on October 5, 1978.  The Veteran's 
DD Form 214 indicates that he began his military service on 
September 5, 1978, or about one month prior to the death of his 
grandmother.  In the context of the Veteran's allegations, this 
would indicate that the Veteran began to experience a decline in 
work performance, and began to receive administrative sanctions, 
at the very beginning of his service, and that it took his 
service department almost the entire two years of his service to 
release him.  For the Veteran's story to be true, it would 
require that the Veteran's service department took two years to 
discharge him due to his untreated mental illness and poor 
performance, despite the examination to determine if he was 
experiencing any psychiatric disorders in July 1980 which found 
in the negative.  This timeline is in and of itself inherently 
not credible.  

Furthermore, although on the one hand the Veteran has indicated 
that he was being reprimanded due to behavior caused by an 
acquired psychiatric disorder during his service, he has also 
indicated that his disciplinary actions were "petty," and "it 
was like [he] was set up," implying that the disciplinary 
actions were unwarranted.  See the March 2005 VA medical 
treatment record.  As such, his assertion that he began to show 
poor work performance due to an untreated mental health issue, is 
contradicted by his contrary assertion that he was being 
administratively sanctioned for "petty" issues.  Finally, the 
Veteran has indicated that he was not permitted to return from 
Germany to attend his grandmother's funeral at the time of his 
February 2005 VA medical treatment record, however, his SPRs show 
that he was not sent to Germany until July 1979, almost one year 
after the funeral of his grandmother.  As such, the Veteran's 
statements have been inconsistent and contradictory.  

When weighing lay evidence such as this, the Board is entitled to 
discount the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. 
Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  In this case, the 
Veteran's statements regarding the history and chronology of his 
acquired psychiatric disorder is directly contradicted by the 
evidence of record, including medical evidence indicating that he 
was not experiencing a psychiatric disorder during service, and 
his inconsistent statements about the events surrounding his 
grandmother's death.  

The Board also notes that the Veteran has reported that he began 
to drug use after the death of his grandmother.  See the November 
2005 VA medical treatment record.  He has also indicated post-
service history of drug use.  See the February 2005, and February 
2007 VA medical treatment records.  Generally, for claims filed 
after October 31, 1990, service-connected disability compensation 
is precluded for disability that is the result of the Veteran's 
willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 1110, 1131.  See also 38 C.F.R. §§ 3.1(n), 3.301.  However, 
service-connected disability compensation may be awarded for an 
alcohol or drug abuse disability secondary to a service-connected 
disability or use of an alcohol or drug abuse disability as 
evidence of the increased severity of a service-connected 
disability.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 
2001).  In this regard, the Federal Circuit cautioned that 
compensation would only result where there was clear medical 
evidence establishing that the alcohol or drug abuse disability 
was caused by a veteran's primary service-connected disability.  
Id.  It also determined that the statute precludes compensation 
in two situations:  1) for primary alcohol abuse disabilities, 
i.e. alcohol abuse disability arising during service from 
voluntary and willful drinking to excess; and 2) for secondary 
disabilities (such as cirrhosis of the liver) that result from 
primary alcohol abuse.  Id.  The Veteran is not competent to 
relate that any drug use was self-medication for such an acquired 
psychiatric disorder, 38 C.F.R. § 3.159(a)(1), and there is no 
competent medical opinion indicating that any in-service or post-
service drug or alcohol problems were a form of self-treatment 
for a service-incurred PTSD, or other acquired psychiatric 
disorder.  As such, with regard to his substance abuse, there is 
no medical evidence demonstrating that this was secondary to any 
service-incurred PTSD.  38 U.S.C.A. §§ 1131; see also 38 C.F.R. 
§§ 3.1(n), 3.301.

Finally, the medical evidence of record indicates that both his 
PTSD and other acquired psychiatric disorders are not due to his 
service, but are, in fact, related to the assault that he 
experienced after his service.  The VA medical treatment record 
of February 2005 indicated that the Veteran's amnestic disorder 
was due to head trauma, and that his PTSD was "[f]rom [his] 
assault."  The March 2005 VA medical treatment record indicated 
that the Veteran's mood disorder was due to a traumatic brain 
injury.  This conclusion is also supported by further evidence of 
record.  The Veteran has indicated that he was assaulted with a 
baseball bat in 1992, subsequent to service.  See the VA medical 
treatment records from February 2005, March 2005.  During 
psychiatric treatment in February 2005, the Veteran indicated 
that he was "apprehensive" because his assailant had been 
released from prison, and he is "hypervigilant" about his 
assailant returning to harm him again.  During treatment in March 
2005, the Veteran indicated that he sometimes thinks "that joker 
is going to hit me," and he is "looking over [his] shoulder for 
the guy that hit [him] in the head with the baseball bat."  
Finally, the Veteran indicated that after his attack he "does 
not like to put his back to a door," and he "feels anxious and 
like he is on 'pins and needles' at times."

As such, the Board concludes that the Veteran's statements that 
his acquired psychiatric disorder is related to being unable to 
attend the funeral of his grandmother, or even as due to 
depression caused by her death, are not credible and are 
contradicted by other evidence of record.  The Board reaches this 
conclusion based on the Veteran's history of inconsistent 
statements, intervening substance dependence, and the weight of 
the medical evidence against concluding that the Veteran's 
acquired psychiatric disorder, including PTSD, is related to his 
active service.

Finally, there is no evidence of continuity of symptomatology of 
these disorders after service.  The Veteran has not described 
experiencing continuity of symptomatology of an acquired 
psychiatric disorder from the time of his release from service.  
If a Veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information that 
is essential in obtaining putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Therefore, he cannot be granted 
service connection for an acquired psychiatric disorder, 
including PTSD, on the basis of a finding of continuity of 
symptomatology after his discharge from service.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, the 
Board finds that the preponderance of the evidence is against 
service connection for an acquired psychiatric disorder, to 
include PTSD, with no reasonable doubt to resolve in the 
Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


